                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  MELISSA PETREY,                                   )
                                                    )
          Plaintiff,                                )       Civil Action No. 5: 19-298-DCR
                                                    )
  V.                                                )
                                                    )
  ETHICON, INC. and JOHNSON &                       )       MEMORANDUM OPINION
  JOHNSON,                                          )           AND ORDER
                                                    )
          Defendants.                               )

                                       ***    ***   ***   ***
       Defendant Ethicon, Inc. (“Ethicon”), a subsidiary of Johnson & Johnson, produced a

prescription pelvic mesh medical device called TVT Exact. Plaintiff Melissa Petrey underwent

a surgical procedure in March 2017 during which TVT Exact was implanted in her body.

Petrey filed suit in Fayette County Circuit Court on June 24, 2019, alleging that the TVT Exact

was defective and that she sustained injuries as a result of its use in her surgery. The defendants

removed the action to this Court and filed a motion to dismiss several of Petrey’s claims

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons that follow,

the defendants’ motion will be granted.

                                  I.         Standard of Review

       A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)

tests the sufficiency of the complaint. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility is not akin to probability.

                                                 -1-
It does require more than “a sheer possibility that a defendant has acted unlawfully.” Id. at

678. While detailed factual allegations are not necessary, a plaintiff is required to offer more

than a recitation of the elements of the cause of action or conclusory allegations. Id.

                                       II.     Discussion

       Petrey agrees that several of her claims may be dismissed, but indicates that they should

be dismissed without prejudice. These claims include: negligent manufacturing defect (count

I); strict liability—manufacturing defect (count II); strict liability—defective product (count

IV); common law fraud (count VI); fraudulent concealment (count VII); constructive fraud

(count VIII); negligent misrepresentation (count IX); breach of express warranty (count XI);

and breach of implied warranty (count XII). She did not provide a substantive response to the

defendants’ arguments regarding dismissal of these claims. Although the Court could dismiss

these claims with prejudice based on Petrey’s failure to respond, see L.R. 7.1(c), it appears that

the defendants largely agree with Petrey’s request to dismiss the claims without prejudice.

[See Record No. 8, p. 10] Accordingly, these claims which have not been fully briefed by the

parties will be dismissed without prejudice.

       Petrey, however, objects to the defendants’ motion to dismiss her claims for negligent

infliction of emotional distress (count X); violations of the Kentucky Consumer Protection Act

(count XIII); punitive damages (count XVI); and “discovery rule & tolling” (count XVII).

Additionally, the defendants contend that Petrey’s breach of warranty claims should be

dismissed with prejudice.

                      A.     Negligent Infliction of Emotional Distress

       To state a claim for negligent infliction of emotional distress, the plaintiff must first

satisfy the elements of a general negligence claim. Estate of Crutcher v. Trover, No. 2012-
                                               -2-
CA-1841-MR, et al., 2016 WL 106283, at *11 (Ky. Ct. App. Jan. 8, 2016) (citing Osborne v.

Keeney, 399 S.W.3d 1, 6 (Ky. 2012)). In addition to this threshold requirement, the plaintiff

must establish that she has suffered a severe or serious emotional injury that is greater than a

reasonable person could be expected to endure under the circumstances. Id. at *11-*12.

“Distress that does not affect the plaintiff’s everyday life or require significant treatment will

not suffice.” Keaton v. G.C. Williams Funeral Home, 436 S.W.3d 538, 544 (Ky. Ct. App.

2013) (quoting Osborne, 399 S.W.3d at 17-18).

       Petrey alleges in count X of the Complaint that the defendants’ conduct has caused her

“emotional distress, severe physical injuries, economic losses, and other damages. . . .”

[Record No. 1-1, ¶ 91] But Petrey has not provided any factual support regarding her claim of

emotional distress. She has not identified any facts explaining how her alleged emotional

distress has affected her daily life or that it has required treatment. Additionally, she has not

described the alleged emotional distress as severe or serious.

       In response to the defendants’ motion to dismiss, Petrey does not attempt to bolster her

claim and, instead, simply repeats the allegation that she has suffered “physical injury and

emotional distress, disability, impairment, and loss of enjoyment of life” as a result of the

defendants’ actions. Put simply, the claim does not include enough factual support to suggest

that Petrey suffered severe emotional injury, as required for a claim of negligent infliction of

emotional distress. Accordingly, this claim will be dismissed.

                         B.     Kentucky Consumer Protection Act

       The Kentucky Consumer Protection Act (“KCPA”), K.R.S. §§ 367.110 et seq., protects

consumers from “unfair, false, misleading, or deceptive acts or practices in the conduct of any

trade or commerce.” Skilcraft Sheetmetal, Inc. v. Kentucky Machinery, Inc., 836 S.W.2d 907,
                                              -3-
909 (Ky. Ct. App. 1992) (quoting K.R.S. § 367.170(1)). The KCPA provides a private right

of action to any person who purchases or leases goods primarily for personal use and suffers

the loss of money or property due to the defendant’s unlawful acts. K.R.S. § 367.220(1).

Petrey claims that the defendants violated the KCPA in a variety of ways, including engaging

in deceptive advertising. [Record No. 1-1, ¶¶ 116-34]

       Petrey’s claim under the KCPA is time-barred. She reports that she underwent surgery

using the defendant’s product on March 7, 2017, and does not allege that the defendants

committed any violation of the Act after that date. Section 367.220 of the KCPA provides that

“any person bringing an action under this section must bring such action within . . . two (2)

years after the violation of K.R.S. § 367.170.” (emphasis added). Petrey filed suit on June 24,

2019, more than two years after the date of her surgery.

       Petrey claims that the “discovery rule” should apply to her claim such that the statute

of limitations did not begin running until she realized she had been harmed by the defendants’

product. However, the plain language of § 367.220 belies this argument. And while there

does not appear to be published state-court authority on this issue, a published federal district

court case indicates that the discovery rule does not apply to claims under the KCPA. See

Arnold v. Liberty Mut. Ins. Co., 392 F. Supp. 3d 747, 767 (E.D. Ky. 2019) (citing Cook v. State

Farm Mut. Auto Ins. Co., 2002-CA-801-MR, 2004 WL 2011375, at *4 (Ky. Ct. App. Sept. 10,

2004)). And the plaintiff has not identified any authority suggesting that the discovery rule

applies to KCPA claims.

       Alternatively, Petrey’s claim under the KCPA fails because she was not in privity of

contract with the defendants. In other words, Petrey does not allege that she purchased the

TVT Exact directly from the defendants. In Skilcraft, the Kentucky Court of Appeals
                                              -4-
explained that privity of contract (i.e., a buyer-seller relationship) must exist between the

parties in a suit alleging a violation of the KCPA. 836 S.W.2d at 909.

       And contrary to Petrey’s suggestion, the Kentucky Supreme Court’s decision in Craig

& Bishop, Inc. v. Piles, 247 S.W.3d 897 (Ky. 2008), does not alter this conclusion. In Piles,

the plaintiff tentatively agreed to purchase a car from the defendant car dealership. Id. at 900.

Although the financing details had not been finalized, the defendant took the plaintiff’s car as

a trade-in and allowed the plaintiff to drive the new vehicle home. Id. at 900-01. When

appropriate financing could not be obtained, the defendant demanded that the plaintiff pay the

full purchase price or risk having the car repossessed. The plaintiff lacked sufficient funds to

pay for the car and returned it to the dealership. Id. at 901.

       The would-be purchaser brought suit, alleging that the car dealership had violated the

KCPA. The dealership argued that since the plaintiff did not actually purchase the car, she

was ineligible to bring an action under the KCPA. Id. at 902. The Kentucky Supreme Court

rejected this notion, reasoning that the plaintiff was a purchaser within the meaning of the

KCPA. While “purchase” is not defined in the Act, Kentucky’s Uniform Commercial Code

defines it as “taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security

interest, issue or reissue, gift, or any other voluntary transaction creating an interest in

property.” Id. (quoting K.R.S. § 355.1-201(2)(ac)).

       The court concluded that the plaintiff had taken possession of the new car and had given

value by signing over the title to the old automobile. While the contract was not finalized,

there was a “purchase,” allowing the plaintiff to bring suit under the KCPA. Nothing in the

court’s opinion indicates that privity of contract is no longer required.



                                               -5-
       Petrey also relies on Naiser v. Unilever U.S., Inc., 975 F. Supp. 2d 727 (W.D. Ky.

2013), in which consumers purchased hair products from various retail stores in Kentucky.

The plaintiffs were permitted to sue Unilever, the manufacturer, under the KCPA. The court

reasoned that an exception to the privity requirement existed because Unilever had made

express warranties directly to the intended consumers. Id. at 743 (citing Skilcraft, 836 S.W.2d

at 909; Ford Motor Co. v. Mayes, 575 S.W.2d 480 (Ky. Ct. App. 1978)).

       The exception recognized in Naiser has been called into doubt.          In Simpson v.

Champion Petfoods USA, Inc., 2019 WL 2571893 (E.D. Ky. June 21, 2019), a consumer sued

a pet food manufacturer under the KCPA based on alleged misrepresentations on the food’s

labeling. The court concluded that the plaintiff, who purchased the food from third-party

vendors, could not bring a KCPA claim against the manufacturer because there was no privity

of contract. The court concluded that, in recognizing an exception to the privity requirement,

the court in Naiser had disregarded binding precedent and improperly extended Kentucky law.

Id. at *10.

       Assuming arguendo that Naiser is a correct application of Kentucky law, Petrey does

not allege that the defendants made express warranties directly to her. Notably, Petrey has

agreed to dismissal of her claims for breach of warranty. Based on the foregoing, Petrey’s

claim under the KCPA will be dismissed.

                                  C.     Punitive Damages

       The plaintiff alleges in count XVI that the defendants have engaged in “willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of care which raises the

presumption of conscious indifference to consequences, thereby justifying an award of

punitive damages.” [Record No. 1-1, ¶ 161] However, punitive damages is not a standalone
                                             -6-
claim. “[A] claim for punitive damages is not a separate cause of action, but a remedy

potentially available for another cause of action.” Grubbs v. Thermo Fisher Scientific, No. 13-

183-DLB, 2014 WL 1653761, at *3 (E.D. Ky. Apr. 23, 2014) (quoting Dalton v. Animus Corp.,

913 F. Supp. 2d 370, 378 (W.D. Ky. 2012)). Accordingly, the plaintiff’s claim for punitive

damages will be dismissed. She is free to request punitive damages at a later date if sufficient

proof is offered in support of such damages.

                              D.      Discovery Rule and Tolling

       Like punitive damages, “discovery rule and tolling” is not a cause of action. Instead,

these are theories under which statutes of limitations may be extended. The Court has already

determined that the discovery rule does not apply to the plaintiff’s claim under the KCPA.

Petrey is free to raise these theories as appropriate going forward but, to the extent this is not

an independent claim for relief, it will be dismissed.

                      E.      Breach of Express and Implied Warranty

       Express warranties in Kentucky are defined as follows:

       (a)     Any affirmation of fact or promise made by the seller to the buyer which
       relates to the goods and becomes part of the basis of the bargain creates an
       express warranty that the goods shall conform to the affirmation or promise.
       (b)     Any description of the goods which is made part of the basis of the
       bargain creates an express warranty that the goods shall conform to the
       description.
       (c)     Any sample or model which is made part of the basis of the bargain
       creates an express warranty that the whole of the goods shall conform to the
       sample or model.

Enlow v. St. Jude Medical, Inc., 210 F. Supp. 2d 853, 861 (W.D. Ky. 2001) (quoting K.R.S. §

355.2-313-(1).

       Additionally, in Kentucky, “a warranty that the goods shall be merchantable is implied

in a contract for their sale if the seller is a merchant with respect to goods of that kind.” K.R.S.
                                               -7-
§ 355.2-314(1). Privity of contract is required to sustain a cause of action under either of these

theories. Waterfill v. Nat’l Molding Corp., 215 F. App’x 402, 405 (6th Cir. 2007); Simpson,

2019 WL 2571893, at *8, *12; Allen v. Abbott Labs., No. 11-146-DLB, 2012 WL 10508, at

*5-6 (E.D. Ky. Jan. 3, 2012) (recognizing narrow exceptions for family members and

household guests of buyer). As explained above, Petrey has not alleged that she was in privity

of contract with the defendants and, therefore, these claims will be dismissed.

                                      III.    Conclusion

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.      The defendants’ motion to dismiss, in part, [Record No. 4] is GRANTED.

       2.      The following claims are DISMISSED, without prejudice: negligent

manufacturing defect (count I); strict liability—manufacturing defect (count II); strict

liability—defective product (count IV); common law fraud (count VI); fraudulent concealment

(count VII); constructive fraud (count VIII); and negligent misrepresentation; (count IX).

       3.      The following claims are DISMISSED, with prejudice: negligent infliction of

emotional distress (count X); breach of express warranty (count XI); breach of implied

warranty (count XII); violations of the Kentucky Consumer Protection Act (count XIII);

punitive damages (count XVI); and “discovery rule & tolling” (count XVII).

       4.      The following claims remain pending: negligence (other than manufacturing

defect) (count I); failure to warn—strict liability (count III); design defect—strict liability

(count V); gross negligence (count XIV); and unjust enrichment (count XV).




                                              -8-
Dated: October 18, 2019.




                           -9-
